DETAILED ACTION
Response to Applicant’s arguments filed 02/11/2021 with respect to pending claims 1-20. Claims 1, 7, 11 and 17 are amended. This application is a continuation of application PCT/CN2018/089075 filed 05/30/2018.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/11/2021 has been entered.

List of cited references
US-2018/0302878 A1
Byun et al. 
10-2018
US-2013/0182677 A1
Frenger et al.
07-2013
US-2011/0256883 A1
Park et al.
10-2011
3GPP TSG-RAN3 
Meeting #95bis
R3-171220
04-2017
3GPP TSG RAN WG3 Meeting #96
R3-171538
R3-171841
R3-171456
R3-171460
R3-171842
05-2017


Allowable Subject Matter
Claims 5, 10, 15 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  For example, the prior art doesn’t teach combining claims 1 and 4 with - in response to determining that an abnormal event of missing a preset transmission time point occurs when transmitting the paging message, transmitting, by the DU to the CU, time advance information, wherein the time advance information is to instruct the CU to adjust a time point of transmitting the paging message.

Claim Interpretation
NOTE:  The claims are written in broad terms and are interpreted as such. The prior art of Byun in combination with the relevant 3GPP standards documents teach and/or suggest at least the independent claims. For examination purposes the 3GPP documents noted above will provide reference to the work related to paging in the networks noted in Applicants Background section [0002-0008].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 

a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-3, 6-9, 11-13 and 16-19 are rejected under 35 U.S.C. 103 as being un-patentable over Byun (2018/0302878) in view of 3GPP documents (R3-171220, R3-171538, R3-171841, R3-171842, R3-171456 and R3-171460) 

Regarding claim 1, Byun discloses – A wireless communication method, comprising receiving, by a distributed unit (DU) [0016, 0065] from a centralized unit (CU) [0015, 0065], a paging message (Fig. 8), wherein the paging message comprises assistance information [0017] that comprises at least one of a discontinuous reception (DRX) parameter and a list of cells and transmitting, by the DU to a user equipment (UE), the paging message according to the assistance information. [0009, 0011, 0017, 0080-0082] and Figs. 6-9.
Byun teaches paging in a 5G network. Byun doesn’t present the actual page message and each of the information elements (IE) under discussion in the standards work at the time.  
In an analogous art, R3-171460 teaches a paging message that includes DRX information. Paging is discussed for when centralized RRC and decentralized RLC/PHY and whether CU or DU generates the paging message (R3-171220, R3-171841) and/or a RAN paging R3-171538.  


Regarding claim 2, Byun teaches determining, by the DU, a transmission time point of the paging message according to the discontinuous reception (DRX) parameter; and transmitting, by the DU to the UE, the paging message at the transmission time point. [0086-0087]
R3-171460 teaches sending a paging message over F1 from the gNB-CU → gNB-DU where the paging message includes paging records, ID and DRX. (p. 6-7) R3-171220 discusses calculating the paging occasion using received DRX. (Section 2.3)

Regarding claim 3, R3-171842 discloses transmitting the paging message according to the assistance information further comprises: determining, by the DU, a transmission area of the paging message according to the list of cells and, transmitting, by the DU to the UE, the paging message at the transmission area. (p. 1-3)


Regarding claim 6, R3-171460 discloses the paging message further comprises terminal paging record information. (p. 6-7)
Regarding claim 7, the analysis used for claim 1 applies as the claims contain similar features. 
Regarding claim 8, Byun discloses the DRX parameter is configured for the DU to calculate a time point of transmitting the paging message. (paging DRX may be included in the paging message, and the DU may use the paging DRX to determine the final paging cycle for the UE) [0102-0103]

Regarding claim 9, Byun discloses transmitting the paging message further comprises placing, by the CU, the DRX parameter in the assistance information and transmitting, by the CU to the DU, the paging message carrying the assistance information. 
(The paging information may include at least one of UE Identity Index Value, UE Paging Identity, Paging Discontinuous Reception (DRX), List of tracking area identities (TAIs), Paging Priority, UE Radio Capability for Paging, Assistance Data for Paging, Paging eDRX Information and Extended UE Identity Index Value) [0017, 0086]

Regarding claim 11, the analysis used for claim 1 applies as the claims contain similar features. Also, see Byun at Figs. 5, 6 & 11.

Regarding claim 13, the analysis used for claim 3 applies.
Regarding claim 16, the analysis used for claim 6 applies.
Regarding claim 17, the analysis used for claim 7 applies as the claims contain similar features. 
Regarding claim 18, the analysis used for claim 8 applies.
Regarding claim 19, the analysis used for claim 9 applies.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being un-patentable over Byun (2018/0302878) in view of 3GPP documents (R3-171220, R3-171538, R3-171841, R3-171842, R3-171456 and R3-171460) and further in view of Park (2011/0256883).

Regarding claim 4, Byun and the 3GPP references doesn’t expressly disclose that on a condition that the paging message is transmitted abnormally, transmitting, by the DU to the CU, a paging abnormal message, wherein the paging abnormal message comprises a reason for failing to transmitting the paging message. 
R3-171842 does describe response messages for an unsuccessful outcome but doesn’t elaborate.  Additionally, the claim language isn’t clear if the failure is due to a failed message between the CU and the DU or if it is related to the transmitted paging messages sent to the mobile terminal. 
In an analogous art, Park teaches - A paging controller (PC) sends a page message to distributed base stations (BS). The base stations page the mobile stations (MS).  If the base(s) does not receive the response message to the paging message from the mobile station, it is able to send a report message, which indicates the transmission failure of the paging message for the 
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to have tried the signaling approach of Park for when the base station(s) fail to page a mobile terminal.  This type of message seems an obvious requirement for the system to be able to recover and/or adjust to/from a failure in the system. The modification of Byun with Park would have fallen within the scope and practice of the art whereby practitioners likely would have yielded predictable results.

Regarding claim 14, the analysis used for claim 4 applies.

Response to Arguments
Applicant's arguments, filed 02/11/2021 with respect to pending claims 1-20 have been fully considered. Claims 1, 7, 11 and 17 are amended. 
Applicants have amended the independent claims to specify that the distributed unit (DU) and centralized unit (CU) are of a base station in a 5G network.  As was discussed in the previous Interview on 01/05/2021 this would likely overcome the prior art of Frenger.  Examiner left voicemails for the Applicant to discuss possible amendments that might overcome the rejection of the claims in their current form.  However, we haven’t been able to connect as of yet. Claim 1, while overcoming Frenger, is still rejected because the claim as written requires that the paging message assistance information be at least one of a list of cells OR a DRX parameter. As discussed in previous office actions, the DRX information is sent in the page message using the 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bill Nealon at telephone number (571) 270-7795 and/or fax number (571) 270-8795.  The examiner can normally be reached Mon-Fri. from 9:00-6:00.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Jinsong Hu can be reached on (571) 272-3965.  The fax number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/WILLIAM NEALON/Primary Examiner, Art Unit 2643